UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2009 BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 333-33182 05-0509802 (Commission File Number) (IRS Employer Identification Number) One Turks Head Place, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 456-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 1.01.Entry into a Material Definitive Agreement. Attached as Exhibit 99.1 is a copy of a July 29, 2009 press release regarding Bancorp Rhode Island, Inc.’s planned repayment of the entire $30 million investment it received under the United States Treasury’s Capital Purchase Program. Item 3.03 Material Modifications to Rights of Security Holders. Attached as Exhibit 99.1 is a copy of a July 29, 2009 press release regarding Bancorp Rhode Island, Inc.’s planned repayment of the entire $30 million investment it received under the United States Treasury’s Capital Purchase Program. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP RHODE ISLAND, INC. /s/ Linda H. Simmons By: Linda H. Simmons Chief
